


Exhibit 10.1
        


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered effective
the 1st day of October, 2014, between CNO Financial Group, Inc. (the “Company”)
and Edward J. Bonach (“Executive”).


Recitals


A.The Company and Executive entered into an Amended and Restated Employment
Agreement dated as of September 27, 2011 (the “Agreement”).


B.The Company and Executive desire to further amend the Agreement to extend its
Term (as defined in the Agreement) and to make the other changes set forth
herein.
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged:


1.
Section 2 of the Agreement is hereby amended solely to change the ending date of
the Term from October 1, 2014 to October 1, 2017. All other provisions of
Section 2 of the Agreement shall remain unchanged.



2.
Section 5(b) of the Agreement is hereby amended solely to change “2014 bonus” in
the penultimate sentence to “2017 bonus.” All other provisions of Section 5(b)
of the Agreement shall remain unchanged.



3.
All provisions of the Agreement not amended hereby shall remain in full force
and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.


    
CNO FINANCIAL GROUP, INC.
 
 
By:
/s/ Susan L. Menzel
 
Susan L. Menzel, Executive Vice
 
President, Human Resources
 
 
 
/s/ Edward J. Bonach
 
Edward J. Bonach
 
 
 
 





